Opinion by
Mr. Justice Mitchell,
This case has been unfortunately conducted from the outset. The extravagance of the appellant’s contentions has led to efforts to put a summary end to them by irregular proceedings which cannot be sustained. For this reason a commitment for contempt was reversed: In re Garis, 185 Pa. 497.
Substantially, it is a contest between the committee of a lunatic wife and the husband for certain property claimed by both, and in the form in which it is now before us it is a bill filed by the committee against the husband, setting forth on information and belief that certain muniments of title, negotiable securities and personal property belonging to the lunatic’s estate were in the possession of the husband, and that part of them at least had by him been deposited in a private box in the Columbia Avenue Trust Company. The latter was also made a formal defendant. The bill prayed for discovery, delivery of the said property, and an injunction against the husband from opening the said box, and against the trust company from permitting him to have access to it.
The husband filed an answer, denying the essential averments as to his possession of the property. The denial, however, was purely formal, and as to matters which, if true, must be within his personal knowledge, as for example the averments of the fourth, seventh, tenth, eleventh and twelfth items of the bill, *549tbe answer was clearly evasive and insufficient. Tbe appellant and bis ««defendant, tbe Columbia Avenue Trust Company, then put on record an agreed statement of facts, setting forth tbe connection of tbe company with tbe matter, and tbe appellant filed a cross-bill against tbe Equitable Trust Company denying its capacity to act as committee, its right to bring suit against the husband of tbe lunatic, and raising questions of law upon these and other matters appearing in the bill. Tbe court below upon a preliminary bearing issued an injunction, which is the main subject of tbe present appeal. Before discussing its terms it is desirable to clear away some of the preliminary questions involved, so that the case may be put in position to proceed regularly to final determination.
A bill in equity will lie in appropriate circumstances for discovery and delivery of possession of deeds and other muniments of title, certificates of stock, negotiable securities, and other personal property having special and peculiar value which is not adequately represented by market price.
Tbe committee of a lunatic is the proper party to bring and maintain such bill for the lunatic’s property.
Such bill may be maintained by tbe committee against the husband of the lunatic where he denies her title, or there is reason to apprehend that he will deal with the property in any way adversely to her interest.
In the absence of specific restriction in its charter, wbieh nowhere appears, the Equitable Trust Company, by virtue of its general powers under tbe Act of May 9, 1889, P. L. 159, to “ execute trusts of every description,” must be presumed to have corporate capacity to act as committee of tlie lunatic.
Tbe bill could be filed, notwithstanding the removal of the record of the lunacy proceedings to this Court by the appeal from the order of commitment. That appeal did not oust or suspend the committee from its functions, or its duty to secure the property of the lunatic. The bill was filed in the same court and of the same term and number as the lunacy proceedings, but that was a mere incident arising from the rules of the courts of Philadelphia county for the proper and convenient distribution of their business. Except for those rules it might have been filed in a different court and have made part of a different record.
*550The bill therefore was properly filed, but it must be sustained in the regular way, and the defendant cannot be deprived of property of which he is in possession under claim of title, without hearing and competent' evidence. The extravagance of his claims cannot bar him from his actual rights. In view, however, of the nature of the property in controversy and the facility with which the purpose charged, to remove it from the jurisdiction, might be carried out, the court was authorized to grant a preliminary injunction to protect the lunatic’s interests, should her title be hereafter established.
This brings us to the consideration of the terms of the injunction. These are too broad. It appears by the agreed statement of facts that the appellant deposited in the Columbia Avenue Company in November, 1894, a tin box, containing valuables not named, and in April, 1896, rented a safe in the vaults of the said company, and deposited therein a number of things also not specified. These acts were done in his own name, and the later of them more than a year before the proceedings in lunacy began, though the inquisition found that the lunacy had extended back to February, 1896, thus antedating by two months the renting of the safe. The presumption from these facts is that part at least of the property on deposit in the Columbia Avenue Company is the appellant’s own, and though his failure to say so in explicit terms, and to specify the articles he so claims greatly weakens such presumption, yet he should not be deprived of the property without a full opportunity to defend his title.
The injunction is also somewhat carelessly worded, so that it appears to be inconsistent in requiring the boxes to be opened by the Columbia Avenue Trust Company, without the presence of the appellant, and in prohibiting him from opening them, while at the sanie time requiring him to make a detailed inventory of their contents. And the last paragraph is clearly excessive, in requiring appellant to produce and deliver to the committee the bonds, mortgages," etc., including his own note in his wife’s favor, the title and even existence of which have not yet been established. This order can only be made on final hearing, the power of the court at present being limited to the preservation of the existing status of the property until the title to it is determined.
*551In the present position of the case the committee, plaintiff, is entitled,
First, to discovery and inspection of the contents of the box and safe in the vaults of the Columbia Avenue Trust Company, to be made in the presence of both parties or their attorneys ;
Second, to the immediate delivery of such of the contents of said box and safe as are or may be admitted by the appellant to be the property of the lunatic;
Third, to an injunction until final hearing or until further order of the court, restraining the appellant from selling, pledging, assigning, removing or otherwise interfering with such contents of the said box and safe, as may be claimed by him, but also claimed by the committee as the property of the lunatic ; with leave however to the appellant to apply at any time to the court for permission to resume the possession and control of any of the said contents upon giving security that the same or the value thereof shall be forthcoming to abide the final decree in the case;
Fourth, the appellant to be at liberty in the presence of the proper attorneys or representatives of the Equitable Trust Company and the Columbia Avenue Trust Company to remove such contents of the said box and safe as are not claimed by the committee as the property of the lunatic; and after such removal the Columbia Avenue Trust Company may be enjoined from permitting the appellant to have access to the said box and safe, except in the presence of the attorney or representative of the said committee.
The injunction having been thus modified the case should proceed promptly to a final hearing and decree.
This disposes of the substantial controversy in the case, in its present position. But the third assignment of error requires notice of another matter. The court below, on petition of the committee in July, 1897, ordered payment of certain expenses for costs of inquisition, board of the lunatic, etc., out of the lunatic’s estate, and the application of the income thereafter to her board from time to time. When the case was hero before, 185 Pa. 497, it was held that this could be done without notice to the party instituting the proceedings. But it is better practice to give notice to the next of kin, or parties standing in close relation to the lunatic. The danger of not doing so is illus*552fcrated by the similar but more extensive order made in July, 1898, whereby the committee was authorized, not only to apply the balance of the income, but “so much of the principal as may be necessary after the income is exhausted ” to the support of the lunatic. This was a highly improvident order. The estate as set forth in the petition of the committee amounted in 1898 to about |9,400, yielding an income of $650, which the expenses of maintenance as at present conducted would exceed by about $175 annually. The situation therefore was one of annually decreasing principal and increasing deficit, a situation calling for the utmost care and discretion in administration. This discretion should not be surrendered by the court to any other tribunal, and especially not to the committee by any general order. The principal of the estate should only be sacrificed to necessity, and such necessity should be determined in each specific instance by the court itself, having before it all the circumstances, including the nature and value of the property, the age, condition of health and situation in life of the lunatic, the effect of loss of accustomed comforts, the prospect of increasing infirmities, etc. It is the duty of the court to see that the future comfort of the unfortunate shall be made as secure as the circumstances permit, and for that purpose to keep present expenses within reasonable bounds. As said by this Court in Wier v. Myers, 34 Pa. 377, “all those expenses ought to be carefully supervised by the court, and considering the helpless condition of the lunatic none ought to be allowed except such as ,are manifestly just and moderate.” Especially is it the duty of the court to see,that the estate is protected in the administration. Commissions, fees and charges of all kinds should be allowed only on the most moderate scale of compensation.
We have considered this case as was our duty, in the light of the appellant’s legal rights. But we are not impressed Avitli the merits of his contention. Whatever claim or title he has to any of the property in controversy he should show promptly and clearly. As against the committee he has no right of possession of any of his wife’s property, and, in the language of the chief justice when the case was here before, if he has any such property in his possession he ought to turn it over to the committee and save further trouble.
The decree is reversed and the record is remitted with diree*553fcions to amend tlie order of July 18, 1898, by striking out the authorization of the application of any part of the principal of the estate to the support of the lunatic without express direction of the court, and to reform the order and injunction of November 15,1898, in accordance with this opinion. The costs of this appeal to abide the final result of the case.